EXHIBIT 10.1
 
CAPITAL LEASE FUNDING, INC
 
DOCS® Financing Program
 
2,400,000 Shares of Common Stock,
$0.01 par value
 
SALES AGREEMENT
 
August 15, 2005
 








--------------------------------------------------------------------------------


THIS SALES AGREEMENT (the “Agreement”) dated as of August 15, 2005 between
Brinson Patrick Securities Corporation, having its principal office at 330
Madison Avenue, 9th Floor, New York, New York 10017 (the “Sales Manager”) and
Capital Lease Funding, Inc., a corporation organized and existing under the laws
of the State of Maryland (the ”Company”).
 
WHEREAS, the Company desires to issue and sell through the Sales Manager up to
2,400,000 shares (the “Maximum Amount”) of its common stock, $0.01 par value
(the “Stock”), on the terms set forth in Article II below. The Maximum Amount
shall be appropriately adjusted for stock splits and reverse splits.
 
IN CONSIDERATION of the mutual covenants contained in this Agreement, the
Company and the Sales Manager agree as follows:
 
 
ARTICLE I.
 
REPRESENTATIONS AND WARRANTIES
OF THE COMPANY
 
1.1  For purposes of this Agreement, unless the context requires to the
contrary, the term “Company” shall also include all significant subsidiaries (as
defined by Section 1-02 of Regulation S-X) of the Company. The Company
represents and warrants to, and agrees with, the Sales Manager that:
 
(a)  The Company meets the requirements for use of Form S-3 under the Securities
Act of 1933, as amended (the “Act”), and the rules and regulations thereunder
(“Rules and Regulations”). A registration statement on Form S-3 (Registration
No. 333-124003) with respect to, among other securities, the Stock, including a
form of prospectus, has been prepared by the Company in conformity with the
requirements of the Act and the Rules and Regulations and filed with the
Securities and Exchange Commission (the “Commission”) and has become effective.
Such registration statement and prospectus may have been amended or supplemented
prior to the date hereof. Any such amendment or supplement was so prepared and
filed, and any such amendment or supplement filed after the effective date of
such registration statement and prior to the date hereof has become effective.
No stop order suspending the effectiveness of such registration statement has
been issued, and no proceeding for that purpose has been instituted or, to the
knowledge of the Company, threatened by the Commission. Copies of such
registration statement and prospectus, any such amendment or supplement and all
documents incorporated by reference therein that were filed with the Commission
prior to the date hereof have been made available to the Sales Manager. Such
registration statement, as it may have heretofore been or may hereafter be
amended, is referred to herein as the “Registration Statement,” and the final
form of prospectus included in the Registration Statement for purposes of offers
and sales of the Stock contemplated herein, as amended or supplemented from time
to time, is referred to herein as the “Prospectus.” Any reference herein to the
Registration Statement, the Prospectus, or any amendment or supplement thereto
shall be deemed to refer to and include the documents incorporated (or deemed to
be incorporated) by reference therein, and any reference herein to the terms
“amend,”“amendment” or “supplement” with respect to the Registration Statement
or Prospectus shall be deemed to refer to and include the filing after the
execution hereof of any document with the Commission deemed to be incorporated
by reference therein.
 

--------------------------------------------------------------------------------


(b)  (1) Each part of the Registration Statement, when such part became or
becomes effective, and the Prospectus and any amendment or supplement thereto,
on the date of filing thereof with the Commission and at each Settlement Date
(as hereinafter defined), conformed or will conform in all material respects
with the requirements of the Act and the Rules and Regulations; each part of the
Registration Statement, when such part became or becomes effective, did not or
will not contain an untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein not misleading; and the Prospectus and any amendment or supplement
thereto, on the date of filing thereof with the Commission and at each
Settlement Date, did not or will not include an untrue statement of a material
fact or omit to state a material fact necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
except that the foregoing shall not apply to statements in or omissions from any
such document in reliance upon, and in conformity with, written information
furnished to the Company by or on behalf of the Sales Manager, specifically for
use in the Registration Statement, the Prospectus or any amendment or supplement
thereto.
 
(c)  The documents incorporated by reference in the Registration Statement or
the Prospectus, or any amendment or supplement thereto, when they were or are
filed with the Commission under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”), conformed or will conform in all material respects with
the requirements of the Act or the Exchange Act, as applicable, and the rules
and regulations of the Commission thereunder.
 
(d)  The financial statements of the Company, together with the related
schedules and notes thereto, set forth or included in the Registration Statement
and Prospectus, fairly present the financial condition of the Company as of the
dates indicated and the results of operations, changes in financial position,
stockholders’ equity, and cash flows for the periods therein specified, in
conformity with generally accepted accounting principles consistently applied
throughout the periods involved (except as otherwise stated therein). The
summary and selected financial and statistical data included in the Registration
Statement and the Prospectus present fairly the information shown therein and,
to the extent based upon or derived from the financial statements, have been
compiled on a basis consistent with the financial statements presented therein.
 
(e)  The accountants who certified the financial statements and the supporting
schedules included in the Registration Statement are and, during the periods
covered by their reports, were qualified and independent public accountants as
required by Rule 2-01 of Regulation S-X.
 
(f)  The Company has been duly organized and is validly existing as a
corporation in good standing under the laws of the State of Maryland. The
Company is duly qualified and in good standing as a foreign corporation in each
jurisdiction in which the character or location of its assets or properties
(owned, leased or licensed) or the nature of its business makes such
qualification necessary (including, if required, every jurisdiction in which it
owns or leases real property), except for such jurisdictions where the failure
to so qualify would not have a Material Adverse Effect on the Company. For
purposes of this Agreement, “Material Adverse Effect” means any adverse effect
on the business, operations, properties or financial condition of the Company
that is (either alone or together with all other adverse effects) material to
the Company, and any material adverse effect on the transactions contemplated
under this Agreement or any other agreement or
 

--------------------------------------------------------------------------------


document contemplated hereby. Each of the Company’s significant subsidiaries is
validly existing as a corporation, limited liability company or partnership, as
applicable, in its respective jurisdiction of formation. Schedule 1.1(f) hereto
identifies each of the Company’s subsidiaries that is a significant subsidiary
(as defined in Section 1-02 of Regulation S-X) of the Company. All of the issued
and outstanding capital stock, limited liability company interests or
partnership interests, as applicable, of each significant subsidiary has been
duly authorized and validly issued, is fully paid and nonassessable and (except
as otherwise disclosed in the Registration Statement and the Prospectus) is
owned by the Company, directly or indirectly, free and clear of any security
interest, mortgage, pledge, lien, encumbrance, claim or equity. Except as
disclosed in the Registration Statement and the Prospectus, the Company does not
own, lease or license any asset or property or conduct any business outside the
United States of America. The Company has all requisite corporate power and
authority and all necessary authorizations, approvals, consents, orders,
licenses, certificates and permits of and from all governmental orders or
regulatory bodies or any other person or entity, to own, lease, license and
operate its assets and properties and conduct its business as now being
conducted and as described in the Registration Statement and the Prospectus;
except for such authorizations, approvals, consents, orders, licenses,
certificates and permits the absence of which would not have a Material Adverse
Effect; and no such authorization, approval, consent, order, license,
certificate or permit contains a materially burdensome restriction other than as
disclosed in the Registration Statement and the Prospectus.
 
(g)  The Company has good and marketable title to, or leasehold interests in,
all properties and assets (including, without limitation, mortgaged assets) as
described in the Registration Statement and the Prospectus owned by the Company,
free and clear of all liens, charges, encumbrances or restrictions, except such
as are described in the Registration Statement and the Prospectus and except
such as would not have a Material Adverse Effect on the Company. The Company has
such consents, easements, rights-of-way or licenses (collectively,
“rights-of-way”) from any person as are necessary to conduct its business in the
manner described in the Registration Statement, except for those which if not
obtained would not, singly or in the aggregate, have a Material Adverse Effect
on the Company, and none of such rights-of-way contains any restriction that is
materially burdensome to the Company.
 
(h)  The debt financing employed by the Company to acquire its portfolio of
mortgage assets is not convertible into shares of common stock of the Company or
other equity interests in the Company.
 
(i)  There is no litigation or governmental or other proceeding or investigation
before any court or before or by any public body or board pending or, to the
knowledge of the Company, threatened against, or involving the assets,
properties or businesses of the Company which would materially adversely affect
the value or the operation of any such assets or otherwise have a Material
Adverse Effect on the Company except as described in the Registration Statement.
 
(j)  The Company maintains insurance (issued by insurers of recognized financial
responsibility) of the types and in the amounts generally deemed adequate for
its businesses and, to the knowledge of the Company, consistent with insurance
coverage maintained by similar companies in similar businesses, including, but
not limited to, insurance covering real and personal property owned or leased by
the Company against theft, damage, destruction, acts of vandalism and all other
risks customarily insured against, all of which insurance is in full force and
effect.
 

--------------------------------------------------------------------------------


(k)  Subsequent to the respective dates as of which information is given in the
Registration Statement and the Prospectus, except as described therein, (i)
there has not been any material adverse change in the assets or properties,
business, results of operations, or financial condition of the Company, whether
or not arising from transactions in the ordinary course of business; (ii) the
Company has not sustained any material loss or interference with its assets,
businesses or properties (whether owned or leased) from fire, explosion,
earthquake, flood or other calamity, whether or not covered by insurance, or
from any labor dispute or any court or legislative or other governmental action,
order or decree; (iii) since the date of the latest balance sheet included or
incorporated by reference in the Registration Statement and the Prospectus,
except as reflected in the Registration Statement and the Prospectus, the
Company has not undertaken any liability or obligation, direct or contingent,
except such liabilities or obligations undertaken in the ordinary course of
business; and (iv) there has not been any transaction that is material to the
Company, except transactions in the ordinary course of business or as otherwise
disclosed in the Registration Statement and the Prospectus.
 
(l)  There is no document or contract of a character required to be described in
the Registration Statement or the Prospectus or to be filed as an exhibit to the
Registration Statement that is not described or filed as required. Except as
otherwise disclosed in the Registration Statement or Prospectus, each document,
instrument, contract and agreement of the Company described in the Registration
Statement or the Prospectus or incorporated by reference therein or listed as
exhibits to the Registration Statement is in full force and effect and is valid
and enforceable by and against the Company in accordance with their terms,
assuming the due authorization, execution and delivery thereof by each of the
other parties thereto. The Company is not, nor to the knowledge of the Company
is any other party, in default in the observance or performance of any term or
obligation to be performed by it under any such agreement, and no event has
occurred which with notice or lapse of time or both would constitute such a
default, which default or event would have a Material Adverse Effect. No default
exists, and no event has occurred which with notice or lapse of time or both
would constitute a default, in the due performance and observance of any term,
covenant or condition, by the Company of any other agreement or instrument to
which the Company is a party or by which it or its properties or business may be
bound or affected, which default or event would have a Material Adverse Effect.
 
(m)  The Company is not in violation of any term or provision of its charter or
by-laws. The Company is not in violation of any franchise, license, permit,
judgment, decree, order, statute, rule or regulation, where the consequences of
such violation would have a Material Adverse Effect.
 
(n)  Neither the execution, delivery and performance of this Agreement by the
Company nor the consummation of any of the transactions contemplated hereby
(including, without limitation, the issuance and sale by the Company of the
Stock) will give rise to a right to terminate or accelerate the due date of any
payment due under, or conflict with or result in the breach of any term or
provision of, or constitute a default (or an event which with notice or lapse of
time or both would constitute a default) under, or require any consent or waiver
under, or result in the execution or imposition of any lien, charge,
encumbrance, claim, security interest, restriction or defect upon any properties
or assets of the Company pursuant to the terms of, any indenture, mortgage, deed
of trust or other agreement or instrument to which the Company is a party or by
which the Company is bound, or any of its properties are bound, or any
franchise, license, permit, judgment, decree, order, statute, rule or regulation
applicable to the Company or violate any provision of the charter or by-laws of
the Company, except for such consents or waivers which have already been
obtained and are in full force and effect.
 

--------------------------------------------------------------------------------


(o)  All of the outstanding shares of common stock of the Company have been duly
authorized and validly issued and are fully paid and nonassessable and none of
such shares were issued in violation of any preemptive or other similar right.
The Stock, when issued and sold pursuant to this Agreement, will be duly
authorized and validly issued, fully paid and nonassessable and will not be
issued in violation of any preemptive or other similar right. Except as
disclosed in the Registration Statement and the Prospectus, there is no
outstanding option, warrant or other right calling for the issuance of, and
there is no commitment, plan or arrangement to issue, any capital stock of the
Company or any security convertible into or exercisable or exchangeable for such
capital stock, except for standard dividend reinvestment plans. The Stock
conforms in all material respects to all statements relating thereto contained
in the Registration Statement and the Prospectus.
 
(p)  Subsequent to the respective dates as of which information is given in the
Registration Statement and the Prospectus, except as (x) described or referred
to therein, or (y) are not material (as to clauses (i) and (ii) only), are
consistent with past practice (as to clauses (i) and (ii) only), and are
publicly disclosed, the Company has not (i) issued any securities or incurred
any liability or obligation, direct or contingent, except such liabilities or
obligations incurred in the ordinary course of business including, without
limitation, debt financing to acquire and develop properties, (ii) entered into
any transaction not in the ordinary course of business or (iii) declared or paid
any dividend or made any distribution on any shares of its capital stock or
redeemed, purchased or otherwise acquired or agreed to redeem, purchase or
otherwise acquire any shares of its capital stock.
 
(q)  Except as disclosed in the Registration Statement and Prospectus, no holder
of any security of the Company has the right, which has not been waived, to have
any security owned by such holder included in the Registration Statement.
 
(r)  All necessary corporate action has been duly and validly taken by the
Company to authorize the execution, delivery and performance of this Agreement
by the Company. This Agreement has been duly and validly authorized, executed
and delivered by the Company and constitutes and will constitute the legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with its terms. Except for any “blue sky” filings or Stock Exchange
listing applications to be filed pursuant hereto, each approval, consent, order,
authorization, designation, declaration or filing by or with any regulatory,
administrative or other governmental body necessary in connection with the
execution and delivery by the Company of this Agreement and the consummation of
the transactions contemplated hereby and the issuance and sale of the Stock by
the Company has been obtained or made and is in full force and effect. The
Company will use its commercially reasonable efforts to cause the Stock to be
listed for trading on the Trading Market. For purposes of this Agreement, the
“Trading Market” is (i) the New York Stock Exchange, Inc., and (ii) each other
securities exchange or market on which the common stock of the Company trades or
is admitted for trading.
 

--------------------------------------------------------------------------------


(s)  The Company has not incurred any liability for a fee, commission or other
compensation on account of the employment of a broker or finder in connection
with the transactions contemplated by this Agreement other than as contemplated
hereby or as described in the Registration Statement.
 
(t)  The Company is conducting its business in compliance with all applicable
laws, rules and regulations of the jurisdictions in which it is conducting
business, except where the failure to be so in compliance would not have a
Material Adverse Effect.
 
(u)  No transaction has occurred between or among the Company and any of its
officers or directors or any affiliate or affiliates of any such officer or
director that is required to be described in and is not described in the
Registration Statement and the Prospectus.
 
(v)  The Company has not taken, nor will it take, directly or indirectly, any
action designed to or which might reasonably be expected to cause or result in,
or which has constituted or which might reasonably be expected to constitute,
the stabilization or manipulation of the price of the common stock of the
Company to facilitate the sale or resale of any of the Stock.
 
(w)  The Company has filed all federal, state, local and foreign tax returns
that are required to be filed through the date hereof (and will file all such
tax returns when and as required to be filed after the date hereof), or has
received extensions thereof, and has paid all taxes shown on such returns to be
due on or prior to the date hereof (and will pay all taxes shown on such returns
to be due after the date hereof) and all assessments received by it to the
extent that the same are material and have become due except where the failure
to file such a return or pay such amount would not have a Material Adverse
Effect.
 
(x)  The Company has met the qualification requirements for a “real estate
investment trust” during its taxable years ending December 31, 2004 and, based
on its proposed method of operations, the Company expects to continue to meet
the requirements for qualification and taxation as a “real estate investment
trust” under the Internal Revenue Code of 1986, as amended (the “Code”),
assuming no change in the applicable underlying law. The Company does not know
of any event that would cause or is likely to cause the Company to fail to
qualify as a “real estate investment trust” at any time.
 
(y)  The Company is not an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.
 
(z)  The Company’s systems of internal accounting controls taken as a whole are
sufficient to meet the broad objectives of internal accounting control insofar
as those objectives pertain to the prevention or detection of errors or
irregularities in amounts that would be material in relation to the Company’s
financial statements; and, to the best of the Company’s knowledge, neither the
Company nor any employee or agent thereof has made any payment of funds of the
Company or received or retained any funds, and no funds of the Company have been
set aside to be used for any payment, in each case in violation of any law, rule
or regulation.
 

--------------------------------------------------------------------------------


(aa)  The Company is not involved in any labor dispute and, to the knowledge of
the Company, no such dispute has been threatened, except for such disputes as
would not have a Material Adverse Effect on the Company, or subject the Company
or its shareholders to any material liability or disability.
 
(bb)  Except as disclosed in the Registration Statement or the Prospectus, (i)
there has been no storage, disposal, generation, manufacture, refinement,
transportation, handling or treatment of toxic wastes, hazardous wastes or
hazardous substances by the Company or any of its subsidiaries (or to the
knowledge of the Company, any of their predecessors in interest) at, upon or
from any of the property now or previously owned or leased by the Company or its
subsidiaries in violation of any applicable law, ordinance, rule, regulation,
order, judgment, decree or permit or which would require remedial action under
any applicable law, ordinance, rule, regulation, order, judgment, decree or
permit, except for any violation or remedial action which would not have a
Material Adverse Effect; (ii) there has been no material spill, discharge, leak,
emission, injection, escape, dumping or release of any kind onto such property
or into the environment surrounding such property of any toxic wastes, solid
wastes, hazardous wastes or hazardous substances due to or caused by the Company
or any of its subsidiaries, except for any such spill, discharge, leak emission,
injection, escape, dumping or release which would not have a Material Adverse
Effect; and (iii) the terms “hazardous wastes,”“toxic wastes” and “hazardous
substances” shall have the meanings specified in any applicable local, state,
federal and foreign laws or regulations with respect to environmental
protection.
 
ARTICLE II.
 
SALE AND DELIVERY OF SECURITIES
 
2.1  Sale and Delivery of Securities.
 
(a)  On the basis of the representations, warranties and agreements herein
contained, but subject to the terms and conditions herein set forth, the Company
agrees to issue and sell through the Sales Manager, as agent, and the Sales
Manager agrees to sell, as agent for the Company, on a best efforts basis, up to
the Maximum Amount of the Stock during the term of this Agreement on the terms
set forth herein. The Stock will be sold from time to time as described in the
Registration Statement and Prospectus, in amounts, and subject to price
limitations, as directed by the Company and as agreed to by the Sales Manager.
 
(b)  The Company or the Sales Manager may, upon notice to the other party hereto
by telephone (confirmed promptly by telecopy), at any time and from time to time
suspend the offering of Stock; provided, however, that such suspension shall not
affect or impair the parties’ respective obligations with respect to the Stock
sold hereunder prior to the giving of such notice.
 
(c)  The compensation to the Sales Manager for sales of Stock shall be at the
following commission rates for the shares of Stock sold under this Agreement:
3.0% of the gross sales price per share (“sales proceeds”) for the first $25
million of aggregate sales proceeds raised in each year; 2.5% of sales proceeds
for the next $25 million of aggregate sales proceeds raised in such year and
2.0% of sales proceeds for any additional aggregate sales proceeds raised in
such year. For purposes of this section 2.1(c), the first year shall end on
December 31, 2005 and each subsequent year shall end on the next succeeding
December 31. The remaining proceeds, after further deduction for any transaction
fees imposed by any governmental or self-regulatory organization in respect to
such sale shall constitute the net proceeds to the Company for such Stock (the
“Net Proceeds”).
 

--------------------------------------------------------------------------------


(d)  The Company shall open and maintain a trading account (the “Trading
Account”) at a clearing agent designated by the Sales Manager to facilitate the
transactions contemplated by this Agreement. The Company shall, with respect to
each sale of Stock, effect delivery of the applicable number of Stock to the
Trading Account, on or before the third business day (or such other day as is
industry practice for regular-way trading) following each sale of the Stock
(each, a “Settlement Date”). The Net Proceeds from the sale of the Stock shall
be available in the Trading Account following the settlement of the sale on the
Settlement Date. The Sales Manager’s compensation shall be withheld from the
sales proceeds on each Settlement Date and shall be paid to the Sales Manager.
 
(e)  At each Settlement Date, the Company shall be deemed to have affirmed each
representation, warranty, covenant and other agreement contained in this
Agreement. Any obligation of the Sales Manager under this Agreement shall be
subject to the continuing accuracy of the representations and warranties of the
Company herein, to the performance by the Company of its obligations hereunder
and to the continuing satisfaction of the additional conditions specified in
Article IV below.
 
(f)  If the Company shall default on its obligation to deliver Stock on any
Settlement Date, the Company shall (i) hold the Sales Manager harmless against
any loss, claim or damage arising from or as a result of such default by the
Company and (ii) pay the Sales Manager any commission to which it would
otherwise be entitled absent such default.
 
ARTICLE III.
 
COVENANTS OF THE COMPANY
 
3.1  The Company covenants and agrees with the Sales Manager that:
 
(a)  [Intentionally Omitted]
 
(b)  During the period in which a prospectus relating to the Stock is required
to be delivered under the Act, the Company will notify the Sales Manager
promptly of the time when any subsequent amendment to the Registration Statement
has become effective or any subsequent supplement to the Prospectus has been
filed and of any request by the Commission for any amendment or supplement to
the Registration Statement or the Prospectus or for additional information; the
Company will prepare and file with the Commission, promptly upon the Sales
Manager’s reasonable request, any amendments or supplements to the Registration
Statement or Prospectus that, in the Sales Manager’s reasonable opinion, may be
necessary or advisable in connection with the sale of the Stock pursuant to this
Agreement; during the period in which a prospectus relating to the Stock is
required to be delivered under the Act, the Company will not file any
 

--------------------------------------------------------------------------------


amendment or supplement to the Registration Statement or Prospectus (other than
a supplement to the Prospectus that (i) relates solely to the issuance of
securities other than the Stock of the Company and (ii) does not materially
change the information about the Company or its business, operations, properties
or financial condition disclosed in the Registration Statement or Prospectus
previously thereto (an “Excluded Supplement”)) unless a copy thereof has been
submitted to the Sales Manager a reasonable period of time before the filing and
the Sales Manager has not reasonably objected thereto; and it will cause any
document that upon filing is deemed to be incorporated by reference in the
Registration Statement or Prospectus to be available on the Company’s website at
www.caplease.com (and will furnish to the Sales Manager any such document that
is not available on the Company’s website). The Company will cause each
amendment or supplement to the Prospectus to be filed with the Commission as
required pursuant to the applicable paragraph of Rule 424(b) of the Rules and
Regulations or, in the case of any document to be incorporated therein by
reference, to be filed with the Commission as required pursuant to the Exchange
Act, within the time period prescribed.
 
(c)  The Company will advise the Sales Manager, promptly after it shall receive
notice or obtain knowledge thereof, of the issuance by the Commission of any
stop order suspending the effectiveness of the Registration Statement, of the
suspension of the qualification of the Stock for offering or sale in any
jurisdiction, or of the initiation or threatening of any proceeding for any such
purpose; and it will promptly use its commercially reasonable efforts to prevent
the issuance of any stop order or to obtain its withdrawal if such a stop order
should be issued.
 
(d)  Within the time during which a prospectus relating to the Stock is required
to be delivered under the Act, the Company will comply with all requirements
imposed upon it by the Act and by the Rules and Regulations, as from time to
time in force, so far as necessary to permit the continuance of sales of or
dealings in the Stock as contemplated by the provisions hereof and the
Prospectus. If during such period any event occurs as a result of which the
Prospectus, as then amended or supplemented, would include an untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in the light of the circumstances then existing, not
misleading, or if during such period it is necessary to amend or supplement the
Registration Statement or Prospectus to comply with the Act, the Company will
promptly notify the Sales Manager to suspend the offering of Stock during such
period and the Company will amend or supplement the Registration Statement or
Prospectus (at the expense of the Company) so as to correct such statement or
omission or effect such compliance and will use its commercially reasonable
efforts to have any amendment or supplement to the Registration Statement or
Prospectus declared effective as soon as possible, unless the Company has
reasonable business reasons to defer public disclosure of the relevant
information.
 
(e)  The Company will use its commercially reasonable efforts to qualify the
Stock for sale under the securities laws of such jurisdictions as the Sales
Manager designates and to continue such qualifications in effect so long as
required for the sale of the Stock, except that the Company shall not be
required in connection therewith to qualify as a foreign corporation or to
execute a general consent to service of process in any jurisdiction.
 

--------------------------------------------------------------------------------


(f)  The Company will furnish to the Sales Manager and its legal counsel (at the
expense of the Company) copies of the Registration Statement and the Prospectus
during the period in which a prospectus relating to the Stock is required to be
delivered under the Act, in each case as soon as available and in such
quantities as the Sales Manager may from time to time reasonably request and, in
the case when the Trading Market is a national securities exchange, the Company
will also furnish copies of the Prospectus to such exchange in accordance with
Rule 153 of the Rules and Regulations.
 
(g)  The Company will make generally available to its security holders as soon
as practicable, but in any event not later than 15 months after the end of the
Company’s current fiscal quarter, an earnings statement (which need not be
audited) covering a 12-month period that satisfies the provisions of Section
11(a) of the Act and Rule 158 of the Rules and Regulations.
 
(h)  The Company, whether or not the transactions contemplated hereunder are
consummated or this Agreement is terminated, will pay all of its expenses
incident to the performance of its obligations hereunder (including, but not
limited to, any transaction fees imposed by any governmental or self-regulatory
organization with respect to transactions contemplated by this Agreement and any
blue sky fees) and will pay the expenses of printing all documents relating to
the offering. The Company will reimburse the Sales Manager for its reasonable
fees and disbursements of its legal counsel incurred in connection with entering
into this Agreement. In addition, without limiting the foregoing, the Company
will pay, or reimburse the Sales Manager for, any filing fees incurred by the
Sales Manager in connection with filings required to be made by the Sales
Manager under NASD Rule 2710, the Corporate Financing Rule.
 
(i)  The Company shall use its commercially reasonable efforts to list, subject
to notice of issuance, the Stock on each applicable Trading Market.
 
(j)  The Company will apply the Net Proceeds from the sale of the Stock as set
forth in the Prospectus.
 
(k)  The Company will not, directly or indirectly, offer or sell any shares of
common stock (other than the Stock) or securities convertible into or
exchangeable for, or any rights to purchase or acquire, common stock, during the
period from the date of this Agreement through the final Settlement Date for the
sale of Stock hereunder without (i) giving the Sales Manager at least one
business day prior written notice specifying the nature of the proposed sale and
the date of such proposed sale and (ii) suspending activity under this program
for such period of time as may reasonably be determined by agreement of the
Company and the Sales Manager; provided, however, that no such notice and
suspension shall be required in connection with the Company’s issuance or sale
of (i) shares of common stock pursuant to any employee or director stock option
or benefits plan, stock ownership plan, dividend reinvestment plan, as such
plans may be adopted or amended from time to time, and (ii) common stock
issuable upon conversion of securities or the exercise of warrants, options or
other rights in effect or outstanding on the date hereof. Notwithstanding the
foregoing, this paragraph (k) shall not apply during periods that the Company is
neither selling Stock through the Sales Manager nor has requested the Sales
Manager to sell Stock.
 

--------------------------------------------------------------------------------


(l)  The Company will, at any time during the term of this Agreement, as
supplemented from time to time, advise the Sales Manager immediately after it
shall have received notice or obtain knowledge thereof, of any information or
fact that would alter or affect any opinion, certificate, letter and other
document provided to the Sales Manager pursuant to Article IV below.
 
(m)  Each time that the Registration Statement or the Prospectus shall be
amended or supplemented (other than an Excluded Supplement) and on the dates
specified in Section 4.1(f) below, the Company shall (unless the Company is not
then selling Stock through the Sales Manager and has not requested the Sales
Manager to sell Stock) furnish or cause to be furnished to the Sales Manager
forthwith a certificate dated the date of filing with the Commission of such
amendment, supplement or other document, the date of effectiveness of amendment,
as the case may be, in form satisfactory to the Sales Manager to the effect that
the statements contained in the certificates referred to in Section 4.1(f) below
that were last furnished to the Sales Manager are true and correct at the time
of such amendment, supplement, filing, as the case may be, as though made at and
as of such time (except that such statements shall be deemed to relate to the
Registration Statement and the Prospectus as amended and supplemented to such
time) or, in lieu of such certificates, certificates of the same tenor as the
certificates referred to in said Section 4.1(f) below, modified as necessary to
relate to the Registration Statement and the Prospectus as amended and
supplemented to the time of delivery of such certificate.
 
(n)  Each time that a post-effective amendment to the Registration Statement is
declared effective or the Company files a Form 10-K, and at such other times as
may be reasonably requested by the Sales Manager, the Company shall (unless the
Company is not then selling Stock through the Sales Manager and has not
requested the Sales Manager to sell Stock) furnish or cause to be furnished
forthwith to the Sales Manager and to its legal counsel, a written opinion of
Hunton & Williams LLP, counsel to the Company (“Company Counsel”), or other
counsel reasonably satisfactory to the Sales Manager, dated the date of
effectiveness of such amendment or the date of filing with the Commission of
such document, as the case may be, in form and substance satisfactory to the
Sales Manager, of the same tenor as the opinion referred to in Section 4.1(d)
below, but modified as necessary to relate to the Registration Statement and the
Prospectus as amended and supplemented to the time of delivery of such opinion.
 
(o)  Each time that the Registration Statement or the Prospectus shall be
amended or supplemented (other than an Excluded Supplement or in connection with
the filing or furnishing of any Form 10-Q or Form 8-K incorporated by reference
therein) to include additional financial information, the Company shall (unless
the Company is not then selling Stock through the Sales Manager and has not
requested the Sales Manager to sell Stock) cause Ernst & Young, LLP, or other
independent accountants then retained by the Company, forthwith to furnish to
the Sales Manager a letter, dated the date of effectiveness of such amendment,
or the date of filing of such supplement or other document with the Commission,
as the case may be, in form satisfactory to the Sales Manager, of the same tenor
as the letter referred to in Section 4.1(e) below but modified to relate to the
Registration Statement and the Prospectus, as amended and supplemented to the
date of such letter.
 

--------------------------------------------------------------------------------


ARTICLE IV.
 
CONDITIONS OF THE SALES MANAGER’S OBLIGATIONS
 
4.1  The obligations of the Sales Manager to sell the Stock as provided herein
shall be subject to the accuracy, as of the date hereof, and as of each
Settlement Date contemplated under this Agreement, of the representations and
warranties of the Company herein, to the performance by the Company of its
obligations hereunder and to the following additional conditions:
 
(a)  The Registration Statement contemplated by Section 3.1(a) above shall have
been declared effective. No stop order suspending the effectiveness of the
Registration Statement shall have been issued and no proceeding for that purpose
shall have been instituted or, to the knowledge of the Company or the Sales
Manager, threatened by the Commission, and any request of the Commission for
additional information (to be included in the Registration Statement or the
Prospectus or otherwise) shall have been complied with to the Sales Manager’s
reasonable satisfaction.
 
(b)  The Sales Manager shall not have advised the Company that the disclosures
in the Registration Statement or the Prospectus are not reasonably acceptable to
the Sales Manager.
 
(c)  Except as contemplated in the Prospectus, subsequent to the respective
dates as of which information is given in the Registration Statement and the
Prospectus, there shall not have been any material adverse change in the capital
stock of the Company, or any material adverse change, or any development that
may reasonably be expected to cause a material adverse change, in the financial
condition, business, net worth or results of operations of the Company, or any
adverse change in the rating assigned to any securities of the Company.
 
(d)  (1)The Sales Manager shall have received at the date of the first sale of
Stock hereunder (the “Commencement Date”) and at every other date specified in
Section 3.1(n) above, opinions of Company Counsel, dated as of the Commencement
Date and dated as of such other date, in the form of Schedule A hereto.
 
(2) The Sales Manager shall have received a letter from Company Counsel
authorizing the Sales Manager to rely on the opinion on tax matters delivered by
Company Counsel as Exhibit 8.1 to the Registration Statement.
 
(e)  At the Commencement Date and at such other dates specified in Section
3.1(o) above, the Sales Manager shall have received a “comfort letter” from
Ernst & Young, LLP, independent public accountants for the Company, or other
independent accountants then retained by the Company, dated the date of delivery
thereof, in form and substance satisfactory to the Sales Manager.
 
(f)  The Sales Manager shall have received from the Company a certificate, or
certificates, signed by the Chief Financial Officer and President or Chief
Executive Officer or any Vice President of the Company, dated as of the
Commencement Date and (unless the Company is not then selling Stock through the
Sales Manager and has not requested the Sales Manager to sell Stock) dated as of
the first business day of each calendar month thereafter (each, a “Certificate
Date”), to the effect that, to the best of their knowledge based upon reasonable
investigation:
 

--------------------------------------------------------------------------------


(i)  The representations and warranties of the Company in this Agreement are
true and correct, as if made at and as of the Commencement Date or the
Certificate Date (as the case may be), and the Company has complied with all the
agreements and satisfied all the conditions on its part to be performed or
satisfied at or prior to the Commencement Date and each such Certificate Date
(as the case may be);
 
(ii)  No stop order suspending the effectiveness of the Registration Statement
has been issued, and no proceeding for that purpose has been instituted or, to
the knowledge of such officer after due inquiry, is threatened, by the
Commission;
 
(iii)  Since the date of this Agreement there has occurred no event required to
be set forth in an amendment or supplement to the Registration Statement or
Prospectus that has not been so set forth and there has been no document
required to be filed under the Exchange Act and the rules and regulations of the
Commission thereunder that upon such filing would be deemed to be incorporated
by reference in the Prospectus that has not been so filed; and
 
(iv)  Since the date of this Agreement, there has not been any material adverse
change in the assets or properties, business, results of operations, or
financial condition of the Company, which has not been described in an amendment
or supplement to the Registration Statement or Prospectus (directly or by
incorporation).
 
(g)  The Sales Manager’s participation in the distribution of Stock contemplated
by this Agreement shall have been reviewed and found acceptable by the NASD
pursuant to NASD Rule 2710 (Corporate Financing Rule).
 
All such opinions, certificates, letters and other documents will be in
compliance with the provisions hereof only if they are reasonably satisfactory
in form and substance to the Sales Manager. The Company will furnish the Sales
Manager with such conformed copies of such opinions, certificates, letters and
other documents, as the Sales Manager shall reasonably request.
 
ARTICLE V.
 
INDEMNIFICATION AND CONTRIBUTION
 
5.1 (a)  The Company agrees to indemnify and hold harmless the Sales Manager and
each person, if any, who controls the Sales Manager within the meaning of
Section 15 of the Act or Section 20 of the Exchange Act, as follows:
 
(i)  against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, arising out of any untrue statement or alleged untrue statement of
a material fact contained in the Registration Statement (or any amendment
thereto), or the omission or alleged omission therefrom of a material fact
required to be stated therein or necessary to make the statements therein not
misleading or arising out of any untrue statement or alleged untrue statement of
a material fact contained in any preliminary prospectus or the Prospectus (or
any amendment or supplement thereto) or the omission or alleged omission
therefrom of a material fact necessary in order to make the statements therein,
in the light of the circumstances under which they were made, not misleading;
 

--------------------------------------------------------------------------------


(ii)  against any and all loss, liability, claim, damage and expense whatsoever,
as incurred, to the extent of the aggregate amount paid in settlement of any
litigation, or any investigation or proceeding by any governmental agency or
body, commenced or threatened, or of any claim whatsoever based upon any such
untrue statement or omission, or any such alleged untrue statement or omission,
if such settlement is effected with the written consent of the Company; and
 
(iii)  against any and all expense whatsoever, as incurred (including, subject
to Section 5.1(c) below, the reasonable fees and disbursements of legal counsel
chosen by the Sales Manager), reasonably incurred in investigating, preparing or
defending against any litigation, or any investigation or proceeding by any
governmental agency or body, commenced or threatened, or any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission, to the extent that any such expense is not paid under (i)
or (ii) above;
 
provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made in reliance
upon and in conformity with written information furnished to the Company by the
Sales Manager expressly for use in the Registration Statement (or any amendment
thereto) or any preliminary prospectus or the Prospectus (or any amendment or
supplement thereto).
 
(b)  The Sales Manager agrees to indemnify and hold harmless the Company and its
directors and each officer of the Company who signed the Registration Statement,
and each person, if any, who controls the Company within the meaning of Section
15 of the Act or Section 20 of the Exchange Act against any and all loss,
liability, claim, damage and expense described in the indemnity contained in
Section 5.1(a) above, as incurred, but only with respect to untrue statements or
omissions, or alleged untrue statements or omissions, made in the Registration
Statement (or any amendments thereto) or any preliminary prospectus or the
Prospectus (or any amendment or supplement thereto) in reliance upon and in
conformity with written information furnished to the Company by the Sales
Manager expressly for use in the Registration Statement (or any amendment
thereto) or such preliminary prospectus or the Prospectus (or any amendment or
supplement thereto). The total liability of the Sales Manager under this Section
5.1(b) shall not exceed the total actual sales price of Stock sold by the Sales
Manager that is the subject of the dispute.
 
(c)  Any indemnified party that proposes to assert the right to be indemnified
under this Article V will, promptly after receipt of notice of commencement of
any action against such party in respect of which a claim is to be made against
an indemnifying party or parties under this Article V, notify each such
indemnifying party of the commencement of such action, enclosing a copy of all
papers served, but the omission so to notify such indemnifying party will not
relieve the indemnifying party from any liability that it might have to any
indemnified party to the extent it is not materially prejudiced as a result
thereof. If any such action is brought against any indemnified party and it
notifies
 

--------------------------------------------------------------------------------


the indemnifying party of its commencement, the indemnifying party will be
entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
legal counsel reasonably satisfactory to the indemnified party, and after notice
from the indemnifying party to the indemnified party of its election to assume
the defense, the indemnifying party will not be liable to the indemnified party
for any legal or other expenses except as provided below. The indemnified party
will have the right to employ its own legal counsel in any such action, but the
fees, expenses and other charges of such legal counsel will be at the expense of
such indemnified party unless (1) the employment of legal counsel by the
indemnified party has been authorized in writing by the indemnifying party, (2)
the indemnified party has reasonably concluded (based on the written advice of
legal counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, (3) a conflict or potential conflict exists (based on
the written advice of legal counsel to the indemnified party) between the
indemnified party and the indemnifying party (in which case the indemnifying
party will not have the right to direct the defense of such action on behalf of
the indemnified party) or (4) the indemnifying party has not in fact employed
legal counsel to assume the defense of such action within a reasonable time
after receiving notice of the commencement of the action, in each of which cases
the reasonable fees, disbursements and other charges of legal counsel will be at
the expense of the indemnifying party or parties. It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm admitted to
practice in such jurisdiction at any one time for all such indemnified party or
parties. All such fees, disbursements and other charges will be reimbursed by
the indemnifying party promptly as they are incurred. An indemnifying party will
not be liable for any settlement of any action or claim effected without its
written consent (which consent will not be unreasonably withheld).
 
(d)  In order to provide for just and equitable contribution in circumstances in
which the indemnification provided for in the foregoing paragraphs of this
Article V is applicable in accordance with its terms but for any reason is held
to be unavailable from the Company or the Sales Manager, the Company and the
Sales Manager will contribute to the total losses, claims, liabilities, expenses
and damages (including any investigative, legal and other expenses reasonably
incurred in connection with, and any amount paid in settlement of, any action,
suit or proceeding or any claim asserted, but after deducting any contribution
received by the Company from persons other than the Sales Manager, such as
persons who control the Company within the meaning of the Act, officers of the
Company who signed the Registration Statement and directors of the Company, who
also may be liable for contribution) to which the Company and the Sales Manager
may be subject in such proportion as shall be appropriate to reflect the
relative benefits received by the Company on the one hand and the Sales Manager
on the other. The relative benefits received by the Company on the one hand and
the Sales Manager on the other hand shall be deemed to be in the same proportion
as the total net proceeds from the offering (before deducting expenses) received
by the Company bear to the total compensation (before deducting expenses)
received by the Sales Manager from the sale of Stock on behalf of the Company.
If, but only if, the allocation provided by the foregoing sentence is not
permitted by applicable law, the allocation of contribution shall be made in
such proportion as is appropriate to reflect not only the relative benefits
referred to in the foregoing sentence but also the relative
 

--------------------------------------------------------------------------------


fault of the Company, on the one hand, and the Sales Manager, on the other, with
respect to the statements or omission which resulted in such loss, claim,
liability, expense or damage, or action in respect thereof, as well as any other
relevant equitable considerations with respect to such offering. Such relative
fault shall be determined by reference to whether the untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact relates to information supplied by the Company or the Sales Manager, the
intent of the parties and their relative knowledge, access to information and
opportunity to correct or prevent such statement or omission. The Company and
the Sales Manager agree that it would not be just and equitable if contributions
pursuant to this Section 5.1(d) were to be determined by pro rata allocation or
by any other method of allocation, which does not take into account, the
equitable considerations referred to herein. The amount paid or payable by an
indemnified party as a result of the loss, claim, liability, expense or damage,
or action in respect thereof, referred to above in this Section 5.1(d) shall be
deemed to include, for the purpose of this Section 5.1(d), any legal or other
expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim. Notwithstanding the
foregoing provisions of this Section 5.1(d), the Sales Manager shall not be
required to contribute any amount in excess of the amount by which the total
actual sales price at which Stock sold by the Sales Manager exceeds the amount
of any damages that the Sales Manager has otherwise been required to pay by
reason of such untrue or alleged untrue statement or omission or alleged
omission and no person found guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) will be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 5.1(d), any person who controls a party to this Agreement within
the meaning of the Act will have the same rights to contribution as that party,
and each officer and director of the Company who signed the Registration
Statement will have the same rights to contribution as the Company, subject in
each case to the provisions hereof. Any party entitled to contribution, promptly
after receipt of notice of commencement of any action against such party in
respect of which a claim for contribution may be made under this Section 5.1(d),
will notify any such party or parties from whom contribution may be sought, but
the omission so to notify will not relieve that party or parties from whom
contribution may be sought from any other obligation it or they may have under
this Section 5.1(d). No party will be liable for contribution with respect to
any action or claim settled without its written consent (which consent will not
be unreasonably withheld).
 
(e)  The indemnity and contribution provided by this Article V shall not relieve
the Company and the Sales Manager from any liability the Company and the Sales
Manager may otherwise have (including, without limitation, any liability the
Sales Manager may have for a breach of its obligations under Article II above).
 
ARTICLE VI.
 
REPRESENTATIONS AND AGREEMENTS TO SURVIVE DELIVERY
 
6.1  All representations, warranties and agreements of the Company herein or in
certificates delivered pursuant hereto, and the agreements of the Sales Manager
contained in Article V above, shall remain operative and in full force and
effect regardless of any investigation made by or on behalf of the Sales Manager
or any controlling persons, or the Company (or any of their officers, directors
or controlling persons), and shall survive delivery of and payment for the
Stock.
 

--------------------------------------------------------------------------------


ARTICLE VII.
 
TERMINATION
 
7.1  The Company shall have the right, by giving notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time. Any
such termination shall be without liability of any party to any other party
except that the provisions of Section 3.1(h), Article V and Article VI above
shall remain in full force and effect notwithstanding such termination.
 
7.2  The Sales Manager shall have the right, by giving notice as hereinafter
specified, to terminate this Agreement in its sole discretion at any time. Any
such termination shall be without liability of any party to any other party
except that the provisions of Section 3.1(h), Article V and Article VI above
shall remain in full force and effect notwithstanding such termination.
 
7.3  This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 7.1 or 7.2 above or otherwise by mutual agreement of the
parties; provided that any such termination by mutual agreement shall in all
cases be deemed to provide that Section 3.1(h), Article V and Article VI above
shall remain in full force and effect.
 
7.4  Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
the Sales Manager or the Company, as the case may be. If such termination shall
occur during a period when sales of Stock are being made pursuant to this
Agreement, any sales of Stock made prior to the termination of this Agreement
shall settle in accordance with the provisions of this Agreement.
 
ARTICLE VIII.
 
NOTICES
 
8.1  All notices or communications hereunder shall be in writing and if sent to
the Sales Manager shall be mailed, delivered or telecopied and confirmed to the
Sales Manager at Brinson Patrick Securities Corporation, 330 Madison Avenue, 9th
Floor, New York, New York 10017, facsimile number (212) 453-5555, Attention:
Corporate Finance, or if sent to the Company, shall be mailed, delivered or
telecopied and confirmed to the Company at 110 Maiden Lane, New York, NY 10005,
Attention: General Counsel; facsimile number 212-217-6301. Each party to this
Agreement may change such address for notices by sending to the parties to this
Agreement written notice of a new address for such purpose.
 

--------------------------------------------------------------------------------


ARTICLE IX.
 
MISCELLANEOUS
 
9.1  This Agreement shall inure to the benefit of and be binding upon the
Company and the Sales Manager and their respective successors and the
controlling persons, officers and directors referred to in Article V above, and
no other person will have any right or obligation hereunder.
 
9.2  This Agreement constitutes the entire agreement and supersedes all other
prior and contemporaneous agreements and undertakings, both written and oral,
between the parties hereto with regard to the subject matter hereof.
 
9.3  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICTS OF LAWS.
 
9.4  This Agreement may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. The parties agree that this Agreement will be considered
signed when the signature of a party is delivered by facsimile transmission.
Such facsimile transmission shall be treated in all respects as having the same
effect as an original signature.
 


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the date hereof.
 


CAPITAL LEASE FUNDING, INC.
 
 
By:  /s/ Paul H. McDowell

--------------------------------------------------------------------------------

Name: Paul H. McDowell
Title: Chief Executive Officer
 
BRINSON PATRICK SECURITIES CORPORATION
 
 
By:  /s/ James O’Neill

--------------------------------------------------------------------------------

Name: James O’Neill
Title: Vice President


--------------------------------------------------------------------------------


SCHEDULE 1.1(f)
 
List of Significant Subsidiaries
 
Caplease, LP
 
Caplease Credit LLC
 
CLF 1000 Milwaukee Avenue LLC
 
EVA LLC
 
Caplease CDO 2005-1, Ltd.
 






--------------------------------------------------------------------------------


Schedule A
 
Form of Legal Opinion
 
_________ ___, 2005
 


 
Brinson Patrick Securities Corporation
330 Madison Avenue, 9th Floor
New York, New York 10017
 
Gentlemen:
 
We have acted as counsel to Capital Lease Funding, Inc., a Maryland corporation
(the “Company”), in connection with the negotiation of the Sales Agreement dated
as of [Date of Execution] between the Company and you (the “Agreement”) in
connection with the issuance and sale by the Company to you of up to 2,260,000
shares (the “Shares”) of common stock, $0.01 par value per share (the “Common
Stock”), of the Company.
 
This opinion is being furnished to you at the request of the Company pursuant to
Section 4.1(d) of the Agreement. Capitalized terms used herein and not otherwise
defined shall have the meanings ascribed to such terms in the Agreement.
 
In connection with the foregoing, we have examined the following documents:
 
(i) the Company’s Registration Statement on Form S-3 (Commission File No. ), as
declared effective on , 2005 (the “Registration Statement”) by the Securities
and Exchange Commission (the “Commission”) under the Securities Act of 1933, as
amended (the “Act”);
 
(ii) the prospectus dated , 2005 (the “Base Prospectus”), and prospectus
supplement relating to the Shares dated , 2005 (the “Prospectus Supplement” and
together with the Base Prospectus, the “Prospectus”), as filed with the
Commission on , 2005 under Rule 424(b) of the Act;
 
(iii) the Company’s Amended and Restated Articles of Incorporation filed with
the State Department of Assessments and Taxation of the State of Maryland (the
“SDAT”) on , 2004 (the “Charter”);
 
(iv) the Company’s Amended and Restated Bylaws, certified as of the date hereof
by the Secretary of the Company (the “Bylaws”);
 
(v) the Agreement;
 
(vi) the resolutions adopted at a meeting of the Board of Directors of the
Company on March 22, 2005, certified as of the date hereof by the Secretary of
the Company (the “Resolutions”); and
 

--------------------------------------------------------------------------------


(vii) the certificate of the SDAT, dated as of , 2005, as to the due formation
and existence and good standing of the Company (the “SDAT certificate”).
 
In addition to our examination of the documents referred to above, we also have
examined originals or reproductions or certified copies of certain corporate
records of the Company and its subsidiaries and such other records, certificates
and documents as we have deemed necessary or appropriate to enable us to express
the opinions hereinafter set forth. In these examinations and for purposes of
the opinions expressed below, we have assumed (i) the authenticity of all
documents submitted to us as originals, (ii) the conformity to the originals of
all documents submitted as certified or photostatic copies and the authenticity
of the originals of such documents, (iii) due authorization, execution and
delivery of all documents by all parties other than the Company and the
validity, binding effect and enforceability thereof (other than the validity and
binding effect thereof on the Company), (iv) the full legal capacity of all
individuals signing documents, and (v) the genuineness of all signatures. With
respect to the opinion in paragraph 6 below, we also have assumed that the
issuance of the Shares will not violate the ownership limitations set forth in
the Charter.
 
As to factual matters, we have relied upon representations made in the
Agreement, upon certificates of officers of the Company and upon certificates
and verbal advice of public officials. Whenever a statement herein is qualified
by “to our knowledge,”“known to us” or a similar phrase, it refers to the actual
knowledge of the attorneys of this firm involved in the representation of the
Company in connection with this Agreement without independent investigation. For
the purpose of rendering this opinion, we have made additional legal and factual
inquiries as we deemed necessary under the circumstances.
 
With respect to the opinions set forth below, we have further assumed that the
Company will have a sufficient number of shares of Common Stock authorized for
issuance under its Charter from time to time to accommodate the issuances
contemplated by the Agreement.
 
Based upon the foregoing without further investigation, and subject to the
assumptions and qualifications set forth herein, and with due regard to such
legal considerations as we deem relevant, we are of the opinion that:
 
1. The Company has been duly incorporated and is validly existing as a
corporation under the laws of the State of Maryland, is in good standing with
the SDAT. The Company has all requisite corporate power and authority to conduct
its business as described in the Registration Statement and Prospectus and to
execute and deliver the Agreement.
 
2. The issuance of the Shares has been duly authorized and, when issued and
delivered by the Company pursuant to the Agreement, the Charter and the
Resolutions against payment of the consideration therefor, will be fully paid
and nonassessable. The shareholders of the Company have no preemptive rights
with respect to the Shares pursuant to the Charter, Bylaws or the Maryland REIT
Law. To our knowledge, the issuance of the Shares to be sold by the Company
under the Agreement is not subject to preemptive or other similar rights, or any
restriction upon the voting or transfer thereof, pursuant to any agreement to
which the Company or any of its subsidiaries is a party or by which any of them
may be bound.
 

--------------------------------------------------------------------------------


3. The Shares have been approved for listing, subject to official notice of
issuance, on the New York Stock Exchange.
 
4. The information contained in the Registration Statement under the captions
“Description of Common Stock,”“Certain Provisions of Maryland Law and of Our
Charter and Bylaws,”“Restrictions on Ownership” and “Federal Income Tax
Consequences of our Status as a REIT,” in each case to the extent that such
information constitutes a statement of law or legal conclusions, has been
reviewed by us and is correct in all material respects.
 
5. The Agreement has been duly authorized, executed and delivered by the
Company.
 
6. The execution and delivery of the Agreement by the Company and the issuance
of the Shares in accordance with the terms of the Agreement will not result in a
breach or violation of the terms and provisions of any agreement filed by the
Company as an exhibit to its Annual Report on Form 10-K for the year ended
December 31, 200_, except for the breaches or defaults that would not in the
aggregate have a Material Adverse Effect on the Company, nor violate the Charter
or Bylaws or the Maryland General Corporation Law.
 
7. Except for filings, registrations, qualifications, permits and similar
authorizations required under any state securities or “blue sky” laws (as to
which we express no opinion), no consent, waiver, approval, authorization or
other order of any regulatory body, administrative agency or other governmental
body is legally required for the issuance or sale of the Shares by the Company
pursuant to the terms of the Agreement.
 
8. To our knowledge, there are no actions, suits or proceedings pending or
threatened against the Company or any of its officers in their capacity as such,
before or by any federal or Maryland court, commission or regulatory body having
jurisdiction over the Company, wherein an unfavorable ruling, decision or
finding might have a Material Adverse Effect on the Company.
 
9. The Company is not an “investment company,” as such term is defined in the
Investment Company Act of 1940, as amended.
 
We have been advised by the staff of the Commission that the Registration
Statement was declared effective under the Act by the Commission on , 2005. To
our knowledge, no stop or other order suspending the effectiveness of the
Registration Statement has been issued and not withdrawn and no proceedings for
that purpose have been instituted or are pending or contemplated under the Act
or under the securities laws of any jurisdiction.
 
We have participated in various conferences with officers of the Company. At
those conferences, the affairs of the Company and the contents of the
Registration Statement and Prospectus were discussed and revised. Because of the
inherent limitations in the independent verification of factual matters, and the
character of determinations involved in the preparation of registration
statements under the Act, we are not passing upon, and do not assume any
responsibility for, and make no representation that we have independently
verified, the accuracy, completeness or fairness of the statements contained or
incorporated by reference in the Registration Statement or the Prospectus. Also,
we do not express any opinion or belief as to any information furnished in
writing by you expressly for use in the Registration
 

--------------------------------------------------------------------------------


Statement or Prospectus. However, subject to the foregoing, on the basis of our
participation in the conferences referred to above and our examination of the
documents referred to herein, we advise you that (a) the Registration Statement
as of its effective date and the Prospectus as of its date and as of the date
hereof (other than the financial statements and related schedules and other
financial, statistical and operating data contained or required to be contained
therein as to which we express no belief) appeared on their faces to be
appropriately responsive in all material respects to the requirements of the Act
and the rules and regulations of the Commission thereunder; (b) the documents
incorporated by reference in the Registration Statement or Prospectus (other
than the financial statements and related schedules and other financial,
statistical and operating data contained or required to be contained therein as
to which we express no belief) when they were filed with the Commission appeared
on their faces to be appropriately responsive in all material respects to the
requirements of the Exchange Act and the rules and regulations of the Commission
thereunder; and (c) nothing has come to our attention that leads us to believe
that (i) the Registration Statement, as of its effective date (other than the
financial statements and related schedules and other financial, statistical and
operating data included or required to be included therein as to which we
express no belief), contained any untrue statement of a material fact or omitted
to state any material fact required to be stated therein or necessary to make
the statements therein not misleading or (ii) the Prospectus, as of its date
(other than the financial statements and related schedules and other financial,
statistical and operating data included or required to be included therein as to
which we express no belief), contained or contains any untrue statement of a
material fact or omitted or omits to state any material fact necessary in order
to make the statements therein, in the light of the circumstances under which
they were made, not misleading.
 
We do not purport to express any opinion as to the effect of the laws of any
jurisdiction other than the applicable Federal laws of the United States of
America and the Maryland REIT Law, and we assume no responsibility as to the
applicability thereto, or the effect thereon, of the laws of any other
jurisdiction.
 
The opinions set forth in paragraph 1 of this opinion with respect to good
standing and existence are based solely on the SDAT Certificate.
 
This opinion is rendered to you solely in connection with the Agreement and may
not be used or relied upon by any other person or for any other purpose, nor may
this opinion or any copies thereof be furnished to a third party, filed with a
governmental agency, quoted, cited or otherwise referred to without our prior
written consent. This letter is limited to the matters stated herein and no
opinion is implied or may be inferred beyond the matters expressly stated. This
opinion is given as of the date hereof, and we assume no obligation to advise
you after the date hereof of facts or circumstances that come to our attention
or changes in the law that occur which could affect the opinions contained
herein.
 
Very truly yours,
 
 

--------------------------------------------------------------------------------


 